Citation Nr: 1550443	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  12-15 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for sarcoidosis.

2. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for histoplasmosis.

3. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for headaches.

4. Entitlement to service connection for sleep apnea secondary to service-connected posttraumatic stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Veteran and M.S., a volunteer veteran advocate




ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 1970.

This appeal is before the Board of Veterans' Appeals (Board) from January 2010 and October 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The January 2010 rating decision denied service connection for sarcoidosis, histoplasmosis, and headaches.  The October 2014 rating decision denied service connection for sleep apnea secondary to service-connected PTSD.

The January 2010 rating decision also denied service connection for tinnitus.  The Veteran included this issue in his January 2010 Notice of Disagreement.  However, in February 2011, prior to certification of this appeal to the Board, the Veteran was contacted and gave permission for this issue to be withdrawn so that it could be granted with hearing loss.  The RO issued a February 2011 rating decision granting service connection for tinnitus.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Veteran submitted additional evidence after the January 2010 rating decision and waived his right to have that evidence considered by the RO.

The Veteran and M.S. testified before the undersigned at a July 2015 videoconference hearing.  The record was left open for 60 days to allow the Veteran an opportunity to submit additional evidence he wished the Board to consider, specifically medical records relating the Veteran's migraines to his service-connected PTSD.  A written transcript of this hearing is of record.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The claims for service connection for sarcoidosis, histoplasmosis, and headaches were previously denied in a November 2001 rating decision, and the Veteran did not appeal the decision.

2. The additional evidence received since the November 2001 decision indicates that the Veteran's sarcoidosis and histoplasmosis may be related to active duty service, which relates to the unestablished facts necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim; thus the evidence is new and material.

2. The evidence submitted since the November 2001 decision is cumulative and redundant of evidence then of record, does not relate to an unestablished fact necessary to substantiate a claim of entitlement to service connection for headaches, and does not raise a reasonable possibility of substantiating the headaches claim.


CONCLUSIONS OF LAW

1. The November 2001 rating decision denying service connection for sarcoidosis, histoplasmosis, and headaches is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2015).

2. The criteria for reopening service connection for sarcoidosis and histoplasmosis are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2015).

3. The criteria for reopening service connection for headaches are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the present case, required notice was provided by a September 2009 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The letter provided notice of the criteria to reopen a previously denied claim by submitting new and material evidence, as well as the criteria for establishing service connection.  See 38 U.S.C. § 5103(a)(1) ; see also Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012); VAOPGCPREC 6-2014.

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA), Kent v. Nicholson, 20 Vet. App. 1 (2006), and has not identified any prejudice resulting in any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination).

Upon receipt of an application to reopen a disallowed claim, the Secretary, by regulation, must provide some limited assistance.  See Paralyzed Veterans of America, et al. v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003) (VA will perform document gathering assistance even before claim is reopened); see 38 C.F.R. § 3.159(c)(1)-(3).  Here, the RO has obtained pertinent medical records, including service treatment records, VA outpatient treatment reports, and identified private treatment records.

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record. See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  During the July 2015 Board hearing, the undersigned Veterans Law Judge informed the Veteran of the type of evidence that is necessary to substantiate and reopen the claim.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Veteran submitted additional evidence following the hearing, which consisted of additional statements, medical opinions, VA treatment records, private treatment records, and a statement from his wife.

II. New and Material Evidence

The Veteran is seeking to reopen his claim of entitlement to service connection for sarcoidosis, histoplasmosis, and headaches.

The term "service connection" applies to a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Entitlement to service connection requires that three elements be substantiated:  (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In a November 2001 rating decision, the RO denied service connection for sarcoidosis, histoplasmosis, and headaches because the evidence did not show that these conditions occurred in, or were caused or aggravated by service.  The Veteran did not appeal this rating decision; nor was new and material evidence received prior to the expiration of the appeal period or prior to the appellate decision if a timely appeal has been filed.  38 C.F.R. § 3.156(b).  Therefore, the decision became final one year after it was mailed to him.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).

Here, the Veteran submitted his application to have the previously denied claim reopened in July 2009.  It is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Regarding applications for reopening, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order to reopen a claim, it is not necessary that new and material evidence be received regarding each previously unproven element of a claim.  Indeed, newly submitted evidence need not be overwhelming as a "low threshold" standard is applied.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  For instance, in a fact pattern where a prior denial was based on lack of current disability and nexus, the Veterans' Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.

A. Sarcoidosis

The RO denied service connection for sarcoidosis in a November 2001 rating decision because it found that this condition neither occurred in nor was caused by service.  Specifically, the RO found that the service treatment records (STRs) did not reflect any diagnosis or treatment for sarcoidosis and that, although the record showed treatment in service for a cold and hyperventilation, no permanent residual or chronic disability subject to service connection was shown by the STRs or by post-service treatment records.

At the time of the November 2001 decision, the record included STRs and private treatment records, as well as the Veteran's statements that he was hospitalized in January 1988, at which time a right hilar mass was found on his lungs.  A subsequent biopsy revealed a noncaseating granulomatous lesion, and he was treated for sarcoidosis.

In the instant case, the unestablished facts necessary to substantiate a claim of entitlement to service connection for sarcoidosis are incurrence of sarcoidosis during service and a possible nexus between the Veteran's current diagnosis of sarcoidosis and active duty service.  Thus, for evidence to be material, it must relate to at least one of these facts.

The pertinent evidence obtained since the November 2001 rating decision essentially consists of the Veteran's October 2009 statement, January 2010 correspondence, and July 2015 statement; April 2012 Decision Review Officer (DRO) hearing testimony; VA treatment records from June 2010 to January 2015; and private treatment records from February 2003 to May 2011.  Additionally, the Veteran submitted April 2014 and August 2015 private medical opinions, which suggested a link between the Veteran's current sarcoidosis and service.

Without addressing the merits of this evidence, the Board finds that the new evidence addresses the issue of nexus between the Veteran's sarcoidosis and active duty service.  See Justus, 3 Vet. App. at 512-13; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises a reasonable possibility of substantiating the Veteran's service connection claim for sarcoidosis or, at the very least when considered with the other evidence of record, triggers VA's duty to assist.

The Board thus finds that new and material evidence has been submitted to reopen the Veteran's claims for service connection for sarcoidosis.

However, as discussed in the remand below, the Veteran was never provided a VA examination that completely evaluated his sarcoidosis and his period of service.  Nevertheless, as the Veteran is not prejudiced by the reopening of his service connection claim for sarcoidosis, such reopening is the most favorable action on the Veteran's claim at this point in his appeal.

B. Histoplasmosis

The RO denied service connection for histoplasmosis in a November 2001 rating decision due to failure to demonstrate that the condition occurred in and was caused by service.

At the time of the November 2001 decision, the record included service treatment records and post-service private treatment records, as well as the Veteran's statements that he was hospitalized in January 1988, at which time a right hilar mass was found on his lungs.  A subsequent biopsy revealed a noncaseating granulomatous lesion, and he was treated for histoplasmosis.

The evidence of record in November 2001 established the element of a current diagnosis of histoplasmosis.  The evidence of record also addressed the element of an in-service incurrence to the extent that the Veteran argued that in-service exposure to bird and bat droppings, as well as Agent Orange, during his active duty in Vietnam caused his histoplasmosis.  However, the RO found that the weight of the evidence did not establish this element.  Specifically, the RO noted that if symptoms of histoplasmosis occurred, they start within three to 17 days after exposure, and the chronic lung disease resembles tuberculosis and can worsen over months or years.  In this case, the RO found that the Veteran's active duty and reserve service records were negative for a lung condition other than transient and acute cold symptoms.  He was diagnosed with budding yeast forms consistent with histoplasmosis in 1988, many years after any exposure he may have had during military service.

Additionally, the evidence of record in November 2001 did not substantiate the nexus element, as there was no competent opinion regarding the etiology of the Veteran's histoplasmosis.

Here, the elements of an injury or disease in service and nexus between the current disability and an in-service incurrence remained unestablished in November 2001.  Therefore, the additional evidence submitted must address those elements of service connection.

The pertinent evidence obtained since the November 2001 rating decision consists of an April 2012 DRO hearing testimony, VA treatment records from January 2010 to January 2015, private treatment records from February 2003 to May 2011, and private medical opinions from April 2014 and August 2015.

In this case, the outcome of the service connection claim for sarcoidosis may affect the analysis of the histoplasmosis claim, especially since both issues have established current disability but have yet to establish the other two elements of in-service incurrence and nexus.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Specifically, the Veteran asserts that the onset of his histoplasmosis was at the same time as his sarcoidosis.  Additionally, the symptoms of a mycotic lung disease, including but not limited to histoplasmosis of the lung, are included in the Respiratory Conditions (Other Than Tuberculosis and Sleep Apnea) Disability Benefits Questionnaire (DBQ) and thus are a part of the analysis of sarcoidosis.  For this reason, the Board finds that the issue of entitlement to service connection for histoplasmosis is inextricably intertwined with the issue of entitlement to service connection for sarcoidosis.  Therefore, to permit the Veteran the full benefit of his procedural and substantive rights, the Board will remand the histoplasmosis claim to the AOJ for readjudication with the sarcoidosis claim herein remanded.

C. Headaches

The RO denied service connection for headaches in a November 2001 rating decision because the evidence did not show that it was incurred during military service or was secondary to a service-connected condition.

At the time of the November 2001 decision, the record included service treatment records and private treatment records, as well as the Veteran's statement that he was told by a doctor that his headaches could be triggered by stress or lower back pain.

The evidence of record in November 2001 established the element of a current diagnosis of a headache disorder.  However, the evidence of record did not address elements of an in-service incurrence or aggravation of headaches, or a nexus between the current headache disorder and service.

Here, the elements of an injury or disease in service and nexus between the current disability and in-service injury remained unestablished in November 2001.  Therefore, the additional evidence submitted must address those elements of service connection.

The pertinent evidence obtained since the November 2001 rating decision consists of the Veteran's statements, an October 2009 statement from the Veteran's wife, April 2012 hearing testimony before the DRO, VA treatment records from January 2010 to January 2015, private treatment records from February 2003 to May 2011, and a private medical opinion from August 2015.

In his October 2009 and January 2010 statements, the Veteran continued to provide symptoms and medical history of his headaches.



In the April 2012 DRO hearing testimony, the Veteran discussed his headaches, claiming that he had been told that severe headaches could occur with back pain or could be caused by hearing loss and tinnitus.  He also stated that he had complained of headaches during service "a couple times" and had gotten severe headaches sometimes.

The Veteran's private treatment records received after the November 2001 rating decision show that the Veteran continued to complain of headaches in December 2004 (right middle head pain radiating to right ear with diagnosis of nonspecific headache), January 2005 (intermittent headaches), March 2006 (front headache with diagnosis of acute sinusitis), December 2006 (complaint of headache and other anxiety-related symptoms with diagnosis of stress and generalized anxiety), and January 2009 (diagnosis of migraines).  See VBMS, 12/11/09 Private Treatment Records, p. 16, 25, 38, 40; 10/1/09 Private Treatment Records, p. 15.

VA treatment records show that the Veteran received treatment for migraines in March 2011.  In October 2014, it was noted that the Veteran had a history of migraine headaches diagnosed some years ago but that he had not been on any medication since 2009.  It was further noted that he did not have any headaches at that time.  The Veteran's history of migraines was also noted in December 2014, and his migraines were noted to be one of the symptoms attributed to multiple life stressors in January 2015.  See VBMS, 5/29/14 CAPRI, p. 93;VBMS, 2/2/15 CAPRI, p. 9, 23, 64.

The Veteran's wife also submitted an October 2009 statement in which she stated that the Veteran had problems with migraine headaches and that over time they seemed to be more intense.

In August 2015, after certification of appeal to the Board, Dr. C.C., a non-VA physician, provided an examination using VA Form 21-0960C-8, Headaches (including Migraine Headaches) DBQ.  Dr. C.C. stated that the Veteran had been diagnosed with "migraine including migraine variants" in January 2005 and was still being treated for migraines and its symptoms, which include pain on both sides of the head, sensitivity to light and sound, and with typical head pain lasting more than two days.  The Veteran reported having prostrating attacks of migraine headache pain more frequently than once per month and very frequent prostrating and prolonged attacks of migraine headache pain.  Dr. C.C. did no other significant diagnostic testing and merely stated that the Veteran's PTSD, depression, sarcoidosis, and migraines were all "contributing factors in the [Veteran's] inability to perform any job functions in any working environment."  Dr. C.C. did not provide any opinion as to etiology; in-service manifestations, diagnoses, or symptomatology; or nexus of the Veteran's current diagnoses of headaches and migraines and his active military service.

The Board finds that the additional evidence submitted is cumulative and redundant of the evidence of record at the time of the November 2001 rating decision and does not raise a reasonable possibility of substantiating the Veteran's previously denied service connection claim.

The Veteran's claim for service connection for headaches was initially denied in November 2001 because he failed to show that it was incurred during military service or was secondary to a service-connected disability.  None of the new evidence submitted addresses those elements in any material way.  Rather, they restate arguments previously made or provide additional evidence as to his current disability, which has already been established.

Therefore, the Board finds that new and material evidence has not been submitted to reopen the Veteran's claim for service connection for headaches.  Accordingly, the appeal must be denied.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).




ORDER

New and material evidence having been submitted, the claims for entitlement to service connection for sarcoidosis histoplasmosis are reopened and, to that extent only, the appeal is granted.

New and material evidence having not been submitted, the claim for entitlement to service connection for headaches are not reopened, and the appeal is denied.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (B) establishes that the veteran suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability.

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was not provided a VA examination evaluating his sarcoidosis or his histoplasmosis.  Rather, he provided private medical opinions from April 2014 and August 2015, addressing the Veteran's sarcoidosis.  The April 2014 examiner provided an unclear medical opinion stating that "[c]laimed condition is at least as likely as not (50 percent or greater probability) proximately due to or the results of the Veteran's service connected condition," but did not specify which claimed condition he was addressing and to which service-connected disability it was related.  He did not provide any other opinion or further clarification or explanation.

The August 2015 examiner opined that Veteran's sarcoidosis was more likely than not caused during his military service, as noted in his military medical records and while serving in the Army and in the Vietnam War, which has caused, contributed to, and aggravated "the totally disabling sarcoidosis condition."  However, the examiner did not indicate that he reviewed the claims file or any other record while then stating that his opinion is based upon the Veteran's military records.  Therefore, it is unclear what service treatment and personnel records he reviewed, which is pertinent to the issues of in-service incurrence and nexus.  Additionally, this examination appears to have just copied the April 2014 DBQ as the same questions are left blank, the responses are essentially the same, and any written responses are worded almost identically.  

As such, the Board finds the private medical opinions submitted by the Veteran to be inadequate.  However, because the April 2014 and August 2015 private medical opinions suggest a nexus, the evidence suggests that the Veteran's current sarcoidosis and histoplasmosis may be associated with military service, which is sufficient for the VA to obtain a VA examination or medical opinion on these issues.

Additionally, the RO issued an October 2014 rating decision denying entitlement to service connection for sleep apnea secondary to service-connected PTSD.  In December 2014, the Veteran submitted a timely Notice of Disagreement (NOD) for sleep apnea.  The AOJ has yet to issue a Statement of the Case (SOC) subsequent to the NOD.  The issuance of subsequent rating decisions does not abrogate the AOJ's duty to render an SOC, and failure to provide the Veteran with an SOC would be prejudicial.  Therefore, the matters must be remanded for the issuance of an SOC.  See 38 C.F.R. § 19.9(c) (2015), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional medical evidence relevant to the Veteran's claims that may have come into existence in the interim.

2.  The AOJ shall afford the Veteran an opportunity to attend a VA examination by an appropriately qualified examiner to determine the nature and etiology of the Veteran's claimed lung disability, to include sarcoidosis and/or histoplasmosis.  All test and studies deemed necessary shall be performed.  For any and all lung disabilities diagnosed, to include sarcoidosis and/or histoplasmosis, the examiner shall offer an opinion as to the following question:

Is it at least as likely as not (at least a 50 percent probability) that the Veteran's claimed lung disability(s), to include sarcoidosis and/or histoplasmosis, if extant, were incurred in or as a result of the Veteran's period of active duty service?  Why or why not?

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. The AOJ shall then readjudicate the issues of entitlement to service connection lung disability, to include sarcoidosis and/or histoplasmosis.  

4. The AOJ shall furnish the Veteran an SOC for the issue of service connection for sleep apnea secondary to PTSD.  Clearly advise the Veteran of the need to file a substantive appeal following the issuance of the SOC if the Veteran wishes to perfect an appeal of the issue to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


